Motion, insofar as it seeks leave to appeal from the Appellate Division order denying appellant’s motion for reargument, dismissed upon the ground that that order does not finally determine the action within the meaning of the Constitution; motion, insofar as it seeks leave to appeal from that part of the Appellate Division order that dismissed appellant’s appeal to that Court from an order of Supreme Court denying plaintiff’s discovery requests, dismissed upon the ground that that portion of the order does not finally determine the action within the meaning of the Constitution; motion for leave to appeal otherwise denied.